UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1848


GMAC,

                Plaintiff - Appellant,

          and

CITIFINANCIAL AUTO CORPORATION,

                Plaintiff,

          v.

MORRIS DWAYNE HORNE; AARON LA VIGNE; AMANDA LA VIGNE,

                Defendants – Appellees,

          and

AMY LILLIAN TAYLOR,

                Defendant.



                             No. 08-1850


GMAC; CITIFINANCIAL AUTO CORPORATION,

                Plaintiffs - Appellees,

          v.

MORRIS DWAYNE HORNE; AARON LA VIGNE; AMANDA LA VIGNE,

                Defendants – Appellants,

          and
AMY LILLIAN TAYLOR,

                Defendant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cv-00515-REP)


Submitted:   August 20, 2010          Decided:   September 1, 2010


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Katherine   M.   Sutcliffe  Becker,   Barkley   Clark,   STINSON,
MORRISON & HECKER, LLP, Washington, D.C., for GMAC.         James
Michael Flaherty, BOLEMAN LAW FIRM, PC, Richmond, Virginia; Mark
Clifton Leffler, BOLEMAN LAW FIRM, PC, Virginia Beach, Virginia,
for Morris Dwayne Horne, Aaron La Vigne, and Amanda La Vigne.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In these consolidated appeals, the parties appeal from

the district court’s order affirming in part and reversing in

part the bankruptcy courts’ orders finding that a portion of

GMAC’s    claims     in   the     underlying     bankruptcy      proceedings         are

unsecured.      In light of our decision in In re Price, 562 F.3d

618    (4th   Cir.   2009)      (holding    debtor’s    negative       equity       in   a

trade-in vehicle included in amount financed created a purchase

money     obligation         within        the   meaning        of         11   U.S.C.

§ 1325(a)(2006), we summarily affirm the portion of the district

court’s order at issue in No. 08-1850.                 Because the parties have

settled the remaining issues by filing an amended plan in the

bankruptcy court, we dismiss No. 08-1848 as moot.                      Accordingly,

we deny GMAC’s motion to retain jurisdiction.                    We dispense with

oral    argument     because      the    facts   and    legal    contentions         are

adequately     presented     in    the     materials    before       the    court    and

argument would not aid the decisional process.


                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                           3